PER CURIAM.
This is a suit brought under the provisions of Title 28, Section 2284, U.S.C., seeking a temporary restraining order against an order of the Interstate Commerce Commission. The action was heard by a statutory three-judge court under the provisions of Section 2284, on February 9, 1968, after which hearing the order of the Interstate Commerce Commission remained in effect pending the decision of the court.
 The scope of our review of the Commission’s order is extremely limited. The proposition is too well settled to require citation of authority that a court *918may not set aside the order of a fact-finding administrative body, acting within the field of its designated powers, unless such order is illegal, capricious or unsupported by the evidence.
Upon consideration of the briefs and argument of counsel, and from a review of the whole record in this proceeding, the court is of the opinion that the findings made by the Commission are amply supported by the evidence, that those findings are adequate to sustain the Commission’s orders, and that the Commission acted within the scope of its authority and without abuse of its discretion.
It is therefore ordered, adjudged and decreed by the court that the temporary restraining order be, and it is hereby denied.
Further ordered, adjudged and decreed by the court that the complaint be, and the same is hereby dismissed.
Costs are taxed against the plaintiff.